Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The patent application claimed the benefit of a continuation of U.S. patent application no.15/699,283, filed on 5 September 8, 2017, entitled METHODS FOR ACCURATELY MEASURING ENZYME ACTIVITY, which is a continuation of U.S. patent application no. 12/660,608, filed March 1, 2010, entitled METHODS FOR ACCURATELY MEASURING ENZYME ACTIVITY, which also claims the benefit of U.S. provisional patent application 61/208,925 filed March 2, 2009 entitled METHODS FOR ACCURATELY MEASURING ENZYME ACTIVITY, is acknowledged. This examination is conducted based on the priority date of March 2, 2009.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefiniteness when reciting “measurement utilizing…” (line 1), measurement of what is a riddle. Consequently, (a) reciting “measured internal standards” lacks antecedent;  (b) reciting “measurements of the number of samples and the attained score” lacks antecedent; (e) reciting “measurement of the result of the change for each sample” lacks antecedent for “each sample”; (c, d, f) all reciting “calculation” but since we don’t know what is measured the calculations just sounds odd and  uncertain.
Claim 1 is replete with ambiguous and indefinite language. For example, 
for the element (a):
Not clear what is being compared in comparison
Not clear what an experiment segment is
Not clear whether segment is being measured, or whether it is the measurement
Not clear whether the strata consist of a group of segments AND individual samples within each segment, or whether the accurate measurement is of each standard segment, of each strata, and of each individual sample.

For the element (b):
Not clear about what are the “attained score”
Not clear about what in the standard segment, or how the segmentation and stratification were conducted, based on what criteria?.

For element (c ):
Not clear what is a “specific sample”. An outlier? 

For element (d ):
Not clear what kind mathematical curve that describes the test results. 
Not clear what are in the “other accepted criteria”.

For element (e ):
Not clear how to accurate the measurement.

For element (f ):
Not clear how to calculate the statistical significance, or what is the hypothesis.
Not clear how to establish the standard. Is that experimental standard or the analytical standard?
Not clear what factors or circumstances are uncontrolled.

 
The claim can’t be interpreted without considerable speculation. Consequently a prior-art examination can’t be conducted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of accurate measurement. 

Mathematical concepts recited in the claims include: 

“(b) separate measurements of the number of samples and the attained score, for each standard segment, each test segment, and each strata including a specific group of segments”;
“(c) separate calculation of the mean and the confidence interval, with modification based on the specific sample size for each segment based on the data for each segment and each strata, for both the standard and test circumstances”; 
“(d) calculation of the mathematical curve that describes the test results, based on a least squares fit, correlation coefficient, or other accepted criteria”; 
“(f) calculation of the statistical significance of the test results, to establish standards that prevent distortion from the effect of factors or circumstances that are uncontrolled”.

Mental processes recited in the claims include:
 “(a) establish a foundation for comparison in form of measured internal standards for each individual experimental segment, through accurate measurement of each standard segment, strata consisting of a group of segments, and individual samples within each segment”;
“(e) accurate measurement of the result of the change for each sample”;

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

No additional element is recited to integrate the abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

No dependent claim is given. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, existing elements are  insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment. See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Conclusion
No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wan-Yu Lo,  and Antje J. Baeumner: Evaluation of Internal Standards in a Competitive Nucleic Acid Sequence-Based Amplification Assay, Anal. Chem. 2007, 79, 4, 1386–1392;  This article discussed two internal standards. “two exogenous internal standards for the detection of the model analyte E. coli clpB mRNA was developed and statistically analyzed. Electrochemiluminescence was chosen as a highly sensitive detection means allowing careful evaluation of the internal standards used”.
Michael E. Rybak, Elizabeth M. Calvey, and James M. Harnly: Quantitative Determination of Allicin in Garlic:  Supercritical Fluid Extraction and Standard Addition of Alliin. J. Agric. Food Chem. 2004, 52, 4, 682–687.   Internal standards and confidence interval are discussed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631